EXAMINER'S AMENDMENT
Applicant’s arguments, see pages 1 and 2 of the remarks, filed on November 16, 2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see pages 2 and 3 of the remarks, filed on November 16, 2021, with respect to the objection to the abstract of the disclosure and the objection to the specification have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see page 3 of the remarks, filed on November 16, 2021, with respect to the claim 0bjections have been fully considered and are persuasive.  The objection of claims 17-32 has been withdrawn. 
Claims 17-32 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad J. Billings on February 23, 2022.
The application has been amended as follows: 
Claim 23, lines 3-4, the term “the output sequence out of two symbols detected as being redundant” has been amended to “the output sequence out of two redundant symbols”.

Claim 28, line 7, the phrase “the first phase” has been amended to “the first synchronized carrier phase”.

The following is an examiner’s statement of reasons for allowance: Miyoshi et al. (US 2010/0135432 A1) illustrates a receiver circuit in Figure 2, the receiver circuit comprising at least: a first demodulator (208) configured to demodulate a first symbol sequence from a data extraction circuit (207); a second demodulator (210) configured to demodulate a second symbol sequence from the data extraction circuit (207) via a synchronization circuit (209); and an arrangement circuit (211) configured to generate a reconstructed output symbol based on the demodulated symbol sequences, wherein the sequences are arranged near the head of a block and near the tail of the block. Iwai et al. (US 2010/0290543 A1) illustrates a receiver circuit in Figure 7, the receiver circuit comprising at least: a first demodulation circuit (208-1) configured to demodulate a first symbol sequence from a demultiplexing circuit (207) to generate a first data sequence; and a second demodulation circuit (208-2) configured to demodulate a second symbol sequence from the demultiplexing circuit (207) via a combining circuit (401) to generate a second data sequence. However, the prior arts fail to show or teach that the second demodulator is further configured to implement a carrier and/or symbol rate synchronization, and to take as input a second sample block starting with header .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Young T. Tse/Primary Examiner, Art Unit 2632